Per Curiam:

This suit was brought to enjoin the city of Kansas City and its officers from collecting a reassessment of the cost of paving a part of Fifth street in that city. The petition in the case is very long and no good purpose would be subserved in reproducing it at length here.
A general demurrer was filed by the defendants to the petition, and the demurrer was sustained by the court. The plaintiffs elected to stand on their petition, the injunction was denied, and they bring the case here to reverse the order.
It is urged that the plaintiffs, or others who then owned the real property against which the reassessment is now levied and to restrain the collection of *799which this suit was brought, in a former action, before a court of competent jurisdiction, on the same facts and under the same law, obtained a perpetual injunction debarring the defendants from doing the very acts which it is sought to enjoin them from doing by this suit. This judgment, it is said, is res judicata, and estops the defendants. The petition, however, shows that the injunction pleaded was under a different ordinance, which was passed prior to the enactment of chapter 122 of the Laws of 1903.
On the authority of Kansas City v. Silver, 74 Kan. 851, 85 Pac. 805, it is held that the petition does not state facts sufficient to constitute a cause of action, and the order and judgment of the court are affirmed.